DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application number 17/047418 filed on October 14, 2020.
Claims 1 – 15 are pending.
Priority
This application is a 371 of PCT/US2018/042259 filed on July 16, 2108 and is entitled to the benefit if a priority date of 7/16/2018. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 was filed after the mailing date of the application on 10/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: ”a monitor engine to monitor usage . . . “,” a predictor engine to: analyze the monitored usage  . . .” recited or referenced in claims 1 – 8.  
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification of the instant application shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
(See instant application Fig. 2, pages 8 – 9: ¶ ¶ [0026 - 0030])
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1– 15 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for  predicting usage in a computerized system based on monitored usage, through the use of a system comprising a monitor engine which monitors usage of a plurality of applications used by a user during a first time period, and during a heartbeat event (e.g., periodic monitoring of normal operations)  and predicts usage of the plurality of applications, using a predictor engine, by the user during a second time period based on the analyzed monitored usage of the plurality of applications during the first time period. Additionally, the predictor engine can generate content during the second time period based on the predicated usage of the plurality of applications during the first time period.  The ordered limitations of the claimed invention improves upon the prediction of a user’s usage of applications by using patterns obtained by the system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 9 – 10. 12 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (U.S. 2020/0057721 A1; herein referred to as Tian) in view of Petersen et al. (U.S. 2012/0023226 A1; herein referred to as Petersen).
In regard to claim 1, Tian teaches a system comprising (see abstract: “. . .  A computer system monitors usage of an application on a computing device to identify one or more pre-fetch situations corresponding to a user of the computing device . . .”): 
a monitor engine (see Fig, 1, Pre-fetch program 114)   to monitor usage of a plurality of applications (see Fig, 1, Applications 112, 122, 152,etc.) (See ¶ [0029] “. . . pre-fetch program 114 may monitor usage of additional applications  . . .”) used by a user (see ¶ [0010] “. . . A computer system monitors usage of an application on a computing device to identify one or more pre-fetch situations corresponding to a user of the computing device. The computer system determines whether the computing device is in a situation that corresponds to at least one of the identified one or more pre-fetch situations . . . “) during a first time period (See ¶ [0028] “. . . if application 112 is a specific finance application, pre-fetch program 114 may, over a time period, detect, via network 130, an amount of devices that are currently executing the specific financial application that are further within a certain vicinity of computing device 110, and further monitor whether each detected instance leads to the user of computing device 110 utilizing application 112. . . .”), wherein usage is monitored during a heartbeat event by (see ¶ [0025] “. . . pre-fetch program 114 is capable of determining a current utilization of the common application executing on computing device 120 and computing device 150. . .”): 
analyzing the monitored usage during a particular time interval (see ¶ [0027].” . . . pre-fetch program 114 may monitor usage of computing device 110 to determine that the user of computing device 110 does not utilize application 112 when located in a specific location, on a specific day(s), or during a specific time of day. In one example, pre-fetch program 114 may monitor usage of computing device 110 and determine that the user of computing device 110 often utilizes application 112 when located in a tourist area, or marketplace, such as a shopping mall or a bazaar (for example, by determining whether the percentage of usage by the user of computing device 110 of application 112 when located in the location type exceeds a threshold percentage). In another example, pre-fetch program 114 may determine that the user of computing device 110 often utilizes application 112 when surrounded by users that are utilizing their computing or mobile devices. In this example, pre-fetch program 114 may, over a period of time, detect an amount of device usage within a certain vicinity of computing device 110, and further monitor whether each detected instance leads to the user of computing device 110 utilizes application 112. . .”): and
a predictor engine (see Fig. 1 pre-fetch program 114) to: analyze the monitored usage of the plurality of applications (see ¶ [0031]” . . . pre-fetch program 114 predicts whether the user of computing device 110 may utilize application 112 by determining whether computing device in is a pre-fetch situation. Further, in the example embodiment, pre-fetch program 114 determines whether computing device 110 is in a pre-fetch situation by monitoring the current usage and environment of computing device 110 and comparing the monitored current usage and environment to the stored pre-fetch situations. For example, if a location within a marketplace is stored as a pre-fetch situation and pre-fetch program 114 monitors computing device 110 and determines that the location of computing device 110 is in a marketplace or a bazaar, pre-fetch program 114 compares the location information to the stored pre-fetch situations and determines that the current usage of computing device 110 denotes that computing device 110 is in a pre-fetch situation. In another example, if pre-fetch program 114 : 
predict usage of the plurality of applications by the user (see  ¶ [0034]” . . . FIG. 3 is a flowchart illustrating the operations of pre-fetch program 114 in predicting whether a user may utilize an application and based on the prediction, pre-fetching data corresponding to the application . . .”)  during a second time period based on the analyzed monitored usage of the plurality of applications during the first time period (see ¶ [0035] ” . . pre-fetch program 114 may, over a period of time, monitor the usage of computing device 110 and also computing devices within the environment of computing device 110. Pre-fetch program 114 may utilize machine learning techniques to identify that the user of computing device 110 often utilizes application 112 when there are other users present within the certain vicinity utilizing their respective computing device (for example to execute client version of application 146). Pre-fetch program 114 may store this situation as a pre-fetch situation, as described above, and the identified certain vicinity may be the pre-determined certain vicinity . . .”); and 
generate content during the second time period based on the predicated usage of the plurality of applications during the first time period (see  ¶¶ [0036-0037] “ . . . Pre-fetch program 114 determines an amount of the determined devices that are associated with a user (or one or more users) that correspond to the user of computing device 110 (step 304). In the example embodiment, pre-fetch program 114 references database 144 in order to identify whether the user of the determined devices correspond to the user of computing device 110. For example, if application 146 is a financial application, database 144 may include user account information associated with the user of computing 
Tian fails to explicitly teach determining a frequency of signal generated by the monitored usage of the plurality of applications: and generating information to elect applications based on the frequency of signal.  However Petersen teaches determining a frequency of signal (e.g. frequency of application) generated by the monitored usage of the plurality of applications (see ¶ [0128] “. . . As described in FIG. 2A, the user activity module 215 is able to detect, track, monitor, process, analyze, user activities at the mobile device 250. The user activities can be used to determine user activity characteristics such as tracking user activity given the time of day or day of the week, tracking frequency of application use, tracking an order with which new data is accessed or an order with which applications are accessed on the mobile device, etc. The activity module 215 can generally detect, ; and generating information to elect applications based on the frequency of signal (see ¶¶ [0129-0131] “ . . . The activity module 215 can identify a user's general behavior with respect to using the device 250. For example, the activity module 215 can determine that a user uses the device 250 more frequently during certain hours of the day, or days of the week; the module can determine that the user 250 has a preference for calling vs. SMS based on time, day of week, etc,; time/day-dependent preference for using certain applications, types of applications, checking certain email accounts (e.g., if a user tends to check one email account more frequently during the week and another email account during the weekend), time/day-dependent frequency of checking certain applications (e.g., if a user checks Facebook more often on weekends, or in the afternoons during weekdays compared to in the morning; if a user Tweets more at night or in the day time; if a user uses Yelp mobile more on the weekends or on the weekdays, or during the daytime or night time); if a user tends to access, launch, check applications, accounts, services in a certain order (whether the ordering has time/day dependencies). . . The activity module 215 can determine that the frequency with which a user uses certain applications or accounts changes with geo-location, and/or when the user is determined to be on-the-go, or traveling, etc. . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for a prediction of activity session for mobile network use optimization and user experience enhancement  where user activity characteristics at a mobile device and server activity characteristics of a host server  are determined to anticipate a future activity session at the mobile device and transferring impending content from the host server the mobile device to pre-cache content on the mobile device to support predicted data activity for the future activity session that has been predicted, as taught by Petersen, into a system and method that monitors usage of an application on a computing device to identify one or more pre-fetch situations 
In regard to claim 2, the combination of Tian and Petersen teaches wherein the frequency of signal comprises a number of occurrences (see Petersen-¶ [0111] “. . . batch transfer (e.g., of multiple occurrences of events, some of which occurred at different instances in time) may occur after a certain number of low priority events have been detected, or after an amount of time elapsed after the first of the low priority event was initiated. In addition, the batching module 257 can initiate batch transfer of the cumulated low priority events when a higher priority event is initiated or detected at the device 250. Batch transfer can otherwise be initiated when radio use is triggered for another reason (e.g., to receive data from a remote device such as host server 100 or 300). In one embodiment, an impending pruning event (pruning of an inbox), or any other low priority events, can be executed when a batch transfer occurs . . .”)  and time of usage during the first time period (Petersen-¶ [0121] “. . . the pattern detector 237 can detect recurrences in application requests made by the multiple applications, for example, by tracking patterns in application behavior. A tracked pattern can include, detecting that certain applications, as a background process, poll an application server regularly, at certain times of day, on certain days of the week, periodically in a predictable fashion, with a certain frequency, with a certain frequency in response to a certain type of event, in response to a certain type user query, frequency that requested content is the same, frequency with which a same request is made, interval between requests, applications making a request, or any combination of the above . . . “).
The motivation to combine Tian and Petersen is described for the rejection of claim 1 and is included herein.  Additionally, Petersen analyzes multiple occurrences of application events and application behaviors over time that enhances the prediction model. 
In regard to claim 3, the combination of Tian and Petersen teaches wherein the monitor engine triggers an initiation of the heartbeat event at a specified time interval to determine the usage of the plurality of applications (see Tian ¶ [0027] “. . . pre-fetch program 114 may monitor usage of computing device 110 to determine that the user of computing device 110 does not utilize application 112 when located in a specific location, on a specific day(s), or during a specific time of day . . . “).
In regard to claim 4, the combination of Tian and Petersen teaches wherein the monitor engine triggers an initiation of the heartbeat event in response to determining a new activity by at least one of an existing user and a new user (see Tian ¶ [0040] “. . . pre-fetch program 114 may first determine devices within the vicinity of computing device 110 that correspond to one or more users that are associated with computing device 110, and then further determine an amount of the determined devices (devices within the vicinity of computing device 110 and corresponding to one or more users that are associated with computing device 110) that are currently executing the specific application. Furthermore, pre-fetch program 114 may compare the determined amount to a threshold amount, and based on the comparison, pre-fetch data or cause application 112 to pre-fetch data . . . “).
In regard to claim 5, the combination of Tian and Petersen teaches wherein the predictor engine is to analyze additional monitored usage including the generated content and generate additional content based on the additional monitored usage including the generated content (see Tian ¶ [0036] “. . . If pre-fetch program 114 determines that the user of computing device 110 has transacted with the user or users associated with the determined devices, pre-fetch program 114 may determine that the user or users associated with the determined devices correspond to the user of computing device 110. In other embodiments, pre-fetch program 114 may, in addition to referencing the database associated with application 146 (i.e., database 144), reference additional databases and resources, such as social media accounts, financial accounts, email accounts, text message content, phone contacts, public records, an electronic calendar associated with the user of computing device 110 
In regard to claim 6, the combination of Tian and Petersen teaches wherein the plurality of applications in a device is used by a user (see Tian ¶ [0029] “. . . pre-fetch program 114 may monitor usage of additional applications in determining pre-fetch situations. For example, pre-fetch program 114 may, by way of monitoring, determine that if a threshold amount of computing devices in the pre-determined vicinity utilize a first application or a second application, the user of computing device 110 often launches or utilizes a third application. Therefore, pre-fetch program 114 may store this situation as a pre-fetch situation . . .”). 
In regard to claim 9, Tian traches a non-transitory machine-readable medium storing instructions executable by a processor to (see ¶ [0056] “. . . One or more operating systems 610, and one or more application programs 611, for example, pre-fetch program 114, are stored on one or more of the computer readable storage media 608 for execution by one or more of the processors 602 and by utilizing one or more of the respective RAMs 604 (which typically include cache memory). In the illustrated embodiment, each of the computer readable storage media 608 may be a magnetic disk storage device of an internal hard drive, CD-ROM, DVD, memory stick, magnetic tape, magnetic disk, optical disk, a semiconductor storage device such as RAM, ROM, EPROM, flash memory or any other computer-readable tangible storage device that can store a computer program and digital information. . .”): monitor usage of a plurality of application (see Fig, 1, Applications 112, 122, 152,etc.) (See ¶ [0029] as described for the rejection of claim 1 and is incorporated herein) used by a user (see ¶ [0010] as described for the rejection of claim 1 and is incorporated herein) during a first time period (See ¶ [0028] as described for the rejection of claim 1 and is incorporated herein) 
analyze the monitored usage of the plurality of applications  (see ¶ [0027]. as described for the rejection of claim 1 and is incorporated herein); and 
predict usage of the plurality of applications by the user during a second time period (see ¶ [0031], ¶ [0034], ¶ [0035]  as described for the rejection of claim 1 and is incorporated herein).
Tian fails to explicitly teach based on a frequency of signal generated by the plurality of applications: based on the frequency of signal.  However Petersen teaches based on a frequency of signal (e.g. frequency of application) generated by the plurality of applications (see ¶ [0128] as described for the rejection of claim 1 and is incorporated herein): based on the frequency of signal (see ¶¶ [0129-0131] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Petersen with Tian is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 10, the combination of Tian and Petersen teaches comprising instructions executable by the processor to generate the content in the second time period (see Tian see  ¶¶ [0036-0037] as described for the rejection of claim 1 and is incorporated herein)), wherein the content comprises at least one of images or text associated with at least one of the plurality of applications (see Petersen ¶ [0120] “ . . . the traffic shaping engine 255 can utilize the connection manager to poll over the network to satisfy application data requests. Content requests for multiple applications can be aligned based on behavior patterns or rules/settings including, for example, content types requested by the multiple applications (audio, video, text, etc.), mobile device parameters, and/or network parameters/traffic conditions, network service provider constraints/specifications, etc, . . .”) an additional application (see Tian ¶ [0045] “. . . pre-fetch program 114 determines whether computing device 120 and computing device 150 are utilizing applications 122/152, and if applications 122/152 are being utilized, pre-fetch program 114 determines if computing device 120 and computing device 150 are utilizing the applications to perform a common transaction type. . . .”) , and an application providing similar functionality to at least one of the plurality of applications (see Tian ¶ [0045] “ . . . if pre-fetch program 114 determines that computing device 120 and computing device 150 are both utilizing a 
The motivation to combine Petersen with Tian is described for the rejection of claim 1 and is incorporated herein.  Additionally, Petersen provides for the pre-loading of images as part of the prediction data. 
In regard to claim 12, the combination of Tian and Petersen teaches comprising instructions executable by the processor to determine usage of the plurality of applications based on a set of determined criteria (see Petersen  ¶¶ [0048-0050] “. . . the server recognizes that based on the push activity, the user is likely to get access to these two applications. The device sends a state change notification to the server, and in response, the server sends an activity session indicator to the device. The server pre-caches information relevant to the session, and creates a persistent connection with the device to support the activity session; User accesses the services, and is pleased that the relevant data seems to be already on his device; [0050]  The persistent connection is managed by the device and server to time out based on certain criteria . . . “).

In regard to claim 13, Tian teaches a method, comprising ((see ¶ [0010] “ . . . Embodiments of the present disclosure provide a system, method, and program product . . .”) : 
monitoring usage of a plurality of applications(see Fig, 1, Applications 112, 122, 152,etc.) (See ¶ [0029] as described for the rejection of claim 1 and is incorporated herein) by a user (see ¶ [0010] as described for the rejection of claim 1 and is incorporated herein) during a first time period (See ¶ [0028] as described for the rejection of claim 1 and is incorporated herein):
analyzing usage during the first time period see ¶ [0027] as described for the rejection of claim 1 and is incorporated herein):
predicting future usage of the plurality of applications by the user during a second time period based on the analysis of usage  (see ¶ [0031], ¶ [0034], ¶ [0035]  as described for the rejection of claim 1 and is incorporated herein): 
Tian fails to explicitly teach and displaying content on a display during a second time period based on the predicted future usage of the plurality of the applications.  However Petersen teaches and displaying content on a display during a second time period based on the predicted future usage of the plurality of the applications (see ¶ [0054] “. . . The client devices 102A-D can be any system and/or device, and/or any combination of devices/systems that is able to establish a connection, including wired, wireless, cellular connections with another device, a server and/or other systems such as host server 100 and/or application server/content provider 110. Client devices 102 will typically include a display and/or other output functionalities to present information and data exchanged between among the devices 102 and/or the host server 100 and/or application server/content provider 110 . . .”).

In regard to claim 14, the combination of Tian and Petersen teaches wherein predicting the future usage of the plurality of applications comprises analyzing contextual information including at least one of a date, a time, a duration of usage, and combinations thereof (see Petersen  ¶¶ [0030-0031]” . . . when the request comes at an unscheduled/unexpected time (user initiated check), or after every (n) consecutive times the response has been provided from the cache, etc., or if the application is running in the background vs. in a more interactive mode of the foreground. As more and more mobile applications base their features on resources available in the network, this becomes increasingly important. In addition, the disclosed technology allows elimination of unnecessary chatter from the network, benefiting the operators trying to optimize the wireless spectrum usage.  As will be described, in some embodiments the present disclosure is directed to a method for augmenting a distributed proxy-based solution by introducing the concept of an "activity session". An activity session is a pattern of multiple mobile application use by a user that can be "predicted" by using contextual clues available to a local proxy on a mobile device. Based on the prediction, a multiplex connection can be created and pre-caching of content can be performed to support the data activity during the session, thus minimizing the signaling overhead as well as the multiplexed transaction duration.
The motivation to combine Petersen with Tian is described for the rejection of claim 1 and is incorporated herein.  Additionally, Petersen enables time, date, and duration information for the monitoring session.
In regard to claim 15, the combination of Tian and Petersen teaches further comprising disposing content during the second time period based on the predicted future usage of the plurality of the applications (see Tian ¶ [0036] “. . . If pre-fetch program 114 determines that the user of computing device 110 has transacted with the user or users associated with the determined devices, ..
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (U.S. 2020/0057721 A1; herein referred to as Tian) in view of Petersen et al. (U.S. 2012/0023226 A1; herein referred to as Petersen) as applied to claims 1 – 6, 9 – 10, and 12 -15 in further view of Silvestri et al. (U.S. 2016/0189049 A1; herein referred to as Silvestri).
In regard to claim 7, the combination of Tian and Petersen fails to explicitly teach wherein the monitor engine generates a usage log at a start of the first time period.  However Silvestri teaches wherein the monitor engine generates a usage log at a start of the first time period (see ¶ [0034] “. . . the server(s) 102 may have access to one or more user logs 118 (e.g., user databases) into which user information is retained for each of a plurality of users. This user information or a portion thereof may be referred to as a user profile. More particularly, the user profile may include public information that is available in a public profile and/or private information. The user logs 118 may be retained in one or more memories that are coupled to the server 102 . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for managing applications on a mobile device including ascertaining the last application opened wherein the last application opened is one of a plurality of applications installed on the mobile device, as taught by Silvestri into a system and method 
In regard to claim 8, the combination of Tian and Petersen fails to explicitly teach wherein the predictor engine generates a suggestion for an alternate application based on the analysis of the monitored usage.  However Silvestri teaches wherein the predictor engine generates a suggestion for an alternate application based on the analysis of the monitored usage (see ¶ [0082] “. . . the prediction model may be applied to the current context including the distributed representation to generate a probability associated with each of a plurality of applications installed on the mobile device. The plurality of applications may be ranked based, at least in part, upon the corresponding probabilities. One or more of the plurality of applications may be selected based, at least in part, upon the corresponding probabilities. In this manner, the prediction model may identify one or more of the plurality of applications installed on the mobile device as having a highest probability of being used next by the user of the mobile device. . .”).
The motivation to combine Silvestri with Tian and Petersen is described for the rejection of claim 7.  Additionally, Silvestri enables the system to select applications based on it probability model that was created based on the application monitoring.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (U.S. 2020/0057721 A1; herein referred to as Tian) in view of Petersen et al. (U.S. 2012/0023226 A1; herein referred to as Petersen) as applied to claims 1 – 6, 9 – 10, and 12 -15 in further view of Laredo et al. .
In regard to claim 11, the combination of Tian and Petersen fails to explicitly teach comprising instructions executable by the processor to verify the user of the first time period, via an authentication process, to predict usage of the plurality of applications by the user during the second time period.  However Laredo teaches comprising instructions executable by the processor to verify the user of the first time period, via an authentication process, to predict usage of the plurality of applications by the user during the second time period (see ¶ ¶ [0074-0075] “. . . The computer also monitors the application programming interface social network of the user to determine a security level of the social network based on a set of security constraints (step 416). The security level of the social network and the set of security constraints may be, for example, security level 238 and security constraints 240 in FIG. 2. After monitoring the application programming interface social network of the user in step 416, the computer makes a determination as to whether the security level of the social network is above a predetermined security threshold level based on the set of security constraints (step 418). The predetermined security threshold level may be, for example, threshold 242 in FIG. 2. If the computer determines that the security level of the social network is above the predetermined security threshold level based on the set of security constraints, yes output of step 418, then the computer generates a set of application programming interface consumption prediction models corresponding to the user based on the application programming interfaces associated with the user and their dependent application programming interfaces, the software service applications related to the application programming interfaces associated with the user and their dependent application programming interfaces, the set of most consumed application programming interfaces corresponding to the user and the software service applications related to the application programming interfaces associated with the user based on the application programming interface consumption history, the set of users related to the set of most consumed application programming interfaces, and the application programming interfaces and their dependent application programming interfaces associated with the set of users 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for predicting consumption of application programming interfaces using social networks of application programming interface providers and consumers, as taught by Laredo, into a system and method that monitors usage of an application on a computing device to identify one or more pre-fetch situations corresponding to a user of the computing device by predicting  activities and future application use and transferring impending content from a host server to the mobile device to pre-cache content on the mobile device to support predicted data activity for the future activity session that has been predicted, as taught by the combination of  Tian and Petersen.  Such incorporation provides means of securing and authenticating user interfaces and access to applications within the mobile device.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES N FIORILLO/Examiner, Art Unit 2444